Filed 10/13/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 175







In the Matter of the Estate of George Norman Schiermeister, Deceased



Steven Schiermeister, 		Appellee



v.



Rodney Schiermeister and 

Timothy Schiermeister, in their 

capacity as Personal Representatives of

the Estate of George Norman Schiermeister, 

deceased, 		Appellants







No. 20080287







Steven Schiermeister, 		Plaintiff and Appellee



v.



Rodney Schiermeister and 

Timothy Schiermeister, in their 

capacity as Personal Representatives of

the Estate of George Norman Schiermeister, 

deceased, 		Defendants and Appellants









No. 20090169









Appeals from the District Court of Emmons County, South Central Judicial District, the Honorable Robert O. Wefald, Judge.



AFFIRMED.



Per Curiam.



David Rodger Bliss (appeared), and Jackie M. Stebbins Arithson (argued), third-year law student, under the Rule on Limited Practice of Law by Law Students, 109 North 4th Street, Suite 300, Bismarck, N.D. 58502, for plaintiff and appellee.



Donavin L. Grenz, P.O. Box 637, Linton, N.D. 58552-0637, for defendants and appellants.

Estate of Schiermeister

Nos. 20080287 & 20090169



Per Curiam.

[¶1]	Rodney Schiermeister and Timothy Schiermeister, as personal representatives of the estate of George Schiermeister, appeal from various orders directing a final accounting and distribution of the George Schiermeister estate.  Rodney Schiermeister and Timothy Schiermeister argue that the district court erred in determining Steven Schiermeister was entitled to retain insurance proceeds as a beneficiary under George Schiermeister’s insurance policy and in awarding interest to Steven Schiermeister on the amount due from the estate.  We affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom